AFFIRMED and Opinion Filed March 9, 2020




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00609-CR

                              RODOLFO CHAPA, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court of Appeals No. 1
                             Dallas County, Texas
                    Trial Court Cause No. MC-18-R0002-D

                            MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Pedersen, III
                           Opinion by Justice Partida-Kipness
           Rodolfo Chapa appeals his conviction in a municipal court of record for

operating a motor vehicle with an expired registration. Chapa contends that he was

prevented from registering his vehicle by the Texas “scofflaw” statute. Chapa

appealed his conviction to the county court of criminal appeals and now seeks review

of the judgment of the county court of criminal appeals affirming his conviction.1

We affirm.


    1
       Upon review of the record on appeal, the Clerk of the Court determined that the trial court’s
certification of Chapa’s right to appeal was missing. See TEX. R. APP. P. 25.2(a), (d). The Clerk notified
the county court of criminal appeals of the missing certification and gave the court ten days to file a
completed certification. When no certification was filed, the Court issued an order requiring the county
                                        BACKGROUND

         On April 26, 2017, Chapa was cited by Carrollton Police for operating a motor

vehicle with an expired registration, a Class C misdemeanor. Chapa pleaded not

guilty, and a jury trial was conducted on September 19, 2017, in the Carrollton

Municipal Court of Record. The jury found Chapa guilty and assessed a $200 fine.

The municipal court entered judgment for $271, which included the fine and court

costs.

         Chapa timely appealed to the county court of criminal appeals, arguing that

the municipal court’s judgment should be reversed because he was prevented from

registering his vehicle by the Texas “scofflaw” statute, section 502.010 of the Texas

Transportation Code, which allows a county tax assessor to deny vehicle registration

to individuals with outstanding fines or warrants. According to Chapa, his pending

appeal from a prior, unrelated offense prevented him from renewing his vehicle

registration under section 502.010. On January 14, 2019, the county court of

criminal appeals issued its opinion finding that Chapa failed to preserve error for

appeal by not filing a reporter’s record and affirming the municipal court’s

judgment. This appeal followed.




court of criminal appeals to file a supplemental record containing a certification within thirty days. We
received the same six days later. We note that the certification does not include Chapa’s signature, as
required by Rule 25.2(d). Having timely perfected appeal, however, Chapa has exhibited knowledge of his
right to appeal and is not prejudiced by this omission. Thus, we address the merits of his appeal.
                                                  –2–
                                              ANALYSIS

        To perfect an appeal from a municipal court conviction, an appellant must file

a written motion for new trial with the municipal clerk setting forth the points of

error of which appellant complains. See TEX. GOV’T CODE ANN. § 30.00014(c). To

preserve a point of error in an appeal from a municipal court, the appellant must raise

the identical point in the motion for new trial. Brooks v. State, 226 S.W.3d 607, 609

(Tex. App.—Houston [1st Dist.] 2007, no pet.); Jaksch v. State, No. 05-10-00909-

CR, 2011 WL 2120524, at *1 (Tex. App.—Dallas May 31, 2011, no pet.) (mem. op.,

not designated for publication); see also TEX. GOV’T CODE ANN. § 30.00014(b).

        In the county court of criminal appeals, Chapa presented ten issues broadly

contending that his conviction for operating a motor vehicle with an expired

registration was improper because he was prevented from renewing the registration

by section 502.010 of the Texas Transportation Code.2 Chapa specifically argued:

        1)      the municipal court erroneously issued a warrant for Chapa’s
                arrest on a prior, unrelated charge that was pending on appeal;

        2)      the unpaid fine on this prior, unrelated charge prevented Chapa
                from renewing his vehicle registration;

        3)      the municipal court failed to notify Chapa that the warrant had
                been rescinded before he was cited for the expired vehicle
                registration;

        4)      Chapa first learned of the rescinded warrant when he was cited
                for the expired vehicle registration;

    2
      The briefs filed by the parties in the county criminal court of appeals constitute the briefs on appeal
to this Court. See TEX. GOV’T CODE ANN. § 30.00027(b)(1).
                                                    –3–
      5)     the municipal court erred in denying Chapa’s motion to dismiss;

      6)     the State sent discovery responses to Chapa’s old address despite
             his new address appearing on his discovery request;

      7)     Chapa was prevented from attending the hearing on the State’s
             “ex-parte” motion for continuance, which occurred before the
             motion was mailed to Chapa;

      8)     the municipal court erred in denying Chapa’s motion to transfer
             venue;

      9)     the municipal court erred in denying Chapa’s motion to quash
             citation; and

      10)    the municipal court conspired with the prosecuting attorney to
             requalify a disqualified juror.

      Chapa raised only the first, eighth, ninth, and tenth issues in his timely motion

for new trial. He, therefore, did not preserve issues two, three, four, five, six, and

seven. See Brooks, 226 S.W.3d at 609; TEX. GOV’T CODE ANN. § 30.00014(b).

Because Chapa has forfeited these issues, we overrule Chapa’s second, third, fourth,

fifth, sixth, and seventh issues.

      In his first, eighth, and ninth issues, Chapa complains that the municipal court

erred in denying his motions to transfer venue and quash citation because of the

municipal court’s alleged conflict of interest. In his brief, Chapa failed to offer any

argument, cite the record, or cite appropriate authorities—save one rule—on these

issues. Likewise, Chapa cited no authority supporting his argument on these issues




                                         –4–
in his motion for a new trial. Instead, he merely cited and discussed actions allegedly

taken by the municipal court and clerk in a prior, unrelated criminal proceeding.

      If a party provides no argument or legal authority to support its position, the

appellate court may properly overrule the issue or point as inadequately briefed.

TEX. R. APP. P. 38.1(i) (An appellant’s brief “must contain a clear and concise

argument for the contentions made, with appropriate citations to authorities and to

the record”); Lucio v. State, 351 S.W.3d 878, 896–97 (Tex. Crim. App. 2011) (citing

cases). Likewise, if a party does not refer the appellate court to the pages in the

record where the error allegedly occurred, the appellate court may properly overrule

the point as inadequately briefed. Lucio, 351 S.W.3d at 896–97; Busby v. State, 253
S.W.3d 661, 673 (Tex. Crim. App. 2008) (stating that the court “has no obligation

to construct and compose appellant’s issues, facts, and arguments ‘with appropriate

citations to authorities and to the record’”). Chapa’s brief suffers from such failures

and preserves nothing for our review of Chapa’s first, eighth, and ninth issues. See

Lucio, 351 S.W.3d at 896–97. Thus, we overrule these issues.

      In his tenth issue, Chapa contends the municipal court conspired with the

prosecuting attorney to requalify a disqualified juror “for the sole purpose of making

the numbers work.” To preserve a complaint for our review, the record must show

that the party presented to the trial court a timely request, objection, or motion that

states the specific grounds for the desired ruling if they are not apparent from the

context of the request, objection, or motion. TEX. R. APP. P. 33.1(a)(1); Clark v.
                                         –5–
State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012). The record must also show that

the trial court “ruled on the request, objection, or motion, either expressly or

implicitly” or “refused to rule on the request, objection, or motion, and the

complaining party objected to the refusal.” TEX. R. APP. P. 33.1(a)(2); Pena v. State,

353 S.W.3d 797, 807 (Tex. Crim. App. 2011). A reviewing court should not address

the merits of an issue that has not been preserved for appeal. Obella v. State, 532
S.W.3d 405, 407 (Tex. Crim. App. 2017); Wilson v. State, 311 S.W.3d 452, 473

(Tex. Crim. App. 2010) (op. on reh’g).

      The only record before the Court of the trial proceedings is the clerk’s record

reflecting the juror list, jury charge, and verdict. No reporter’s record was filed.

Consequently, there is no record of voir dire from which to assess Chapa’s juror

requalification contention. Chapa has failed to preserve his tenth issue for appeal,

see Obella, 532 S.W.3d at 407, and we overrule this issue.

                                  CONCLUSION

      Having overruled all of Chapa’s issues, we affirm the judgment of the county

court of criminal appeals.



                                               /Robbie Partida-Kipness/
                                               ROBBIE PARTIDA-KIPNESS
                                               JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
190609F.U05

                                         –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RODOLFO CHAPA, Appellant                     On Appeal from the County Criminal
                                             Court of Appeals No. 1, Dallas
No. 05-19-00609-CR          V.               County, Texas
                                             Trial Court Cause No. MC-18-
THE STATE OF TEXAS, Appellee                 R0002-D.
                                             Opinion delivered by Justice Partida-
                                             Kipness. Justices Osborne and
                                             Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of March, 2020.




                                       –7–